               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

               Plaintiff,                           4:19CR3127

    vs.
                                                       ORDER
RICHARD L. MOORE,

               Defendant.


    IT IS ORDERED:

    1)    The motion of Adam Sipple to withdraw as counsel of record for
          Defendant, (Filing No. 26), is granted.

    2)    The clerk shall delete Adam Sipple from any future ECF notifications
          herein.

    February 24, 2020.
                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
